DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the step of “causing light passing through a first subarea of a fascia defining …” must be shown or the feature(s) canceled from claim 11. Furthermore, “the first reflective material reflecting light through the first subarea along an axis normal to a major surface of the fascia” must be shown or the feature(s) canceled from claim 20. No new matter should be entered.
The drawings are objected to because: 
Identical shading has been applied to layers 104 and 105 in Fig. 1, which are made of different materials. For this reason, shading of 104 does not contrast with the rest of the drawing, and shading of 105 does not contrast with the rest of the drawing as required by the standards for shading expressed in 37 CFR 1.84(m).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “904” has been used to designate both light to be reflected in a first subarea and light already reflected in a second subarea. See especially 904 and 904 in Fig. 9. 
Blank boxes appear in Fig. 12. It is unclear what, if anything, is illustrated by these blank boxes.
The same step appears twice in Fig. 12. See 1203 and 1204. It is noted by the Examiner that reflecting colors of light is not a different step from reflecting light.
Lines are not uniformly thick in Figs. 12-13. See 37 CFR 1.84(l).
Drawing sheet numbering (1/8, 2/8, etc.) is not larger than reference numerals as required by 37 CFR 1.84(t).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
The Specification recites “Beginning at step 1201” at [0131]. This is inconsistent with the existence of a box before 1201 in Fig. 12, which suggests that step 1201 may not be the beginning of a method.
Descriptions of specific parts with respect to Fig. 13 are inconsistent with the absence of those specific parts in Fig. 13. Descriptions of specific method steps with respect to Fig. 13 are inconsistent with the absence of those specific method steps in Fig. 13. See [0136]-[0149]. 
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 12-13, 15, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 recites “a first set of pixel structures projecting light through the first subarea of the exterior major surface to project the light with a first luminous intensity; and a second set of pixel structures projecting other light through a second subarea … to project the other light with a second luminous intensity” in lines 11-16. It is unclear in what sense any set of plural pixel structures could be deemed to project light with a single luminous intensity. For example, Fig. 7 shows electronic devices labeled 701 and 704 displaying black and white line drawings of Buster the dog. Some pixels in the first subarea are in a black state. Some pixels in the first subarea are in a white state. Some pixels in the second subarea are in a black state. Some pixels in the second subarea are in a white state. It is unclear whether the black state corresponds to “the first luminous intensity”, whether the white state corresponds to “the first luminous intensity”, or whether some other value (an average? a peak? a median? a representative pixel’s 
Dependent claim 9 contains each and every limitation of its parent claim 1. Claim 9 recites “a third set of pixel structures to project the light through the first subarea along an axis defined between the third set of pixel structures and the location with at least the first luminous intensity; and a fourth set of pixel structures to project the other light through the second subarea along the axis with at least the second luminous intensity”. This recitation contradicts the intensities recited in claim 1, which must also exist in the device of claim 9. It is unclear what intensity would exist for any pixel(s) which are members of both the second set and the third set. That is, it is unclear whether pixels which are members of both the second set and the third set are caused to project other light with a second luminous intensity (as required by their membership in the second set) or are caused to project light with a first luminous intensity (as required by their membership in the third set). Furthermore, it is unclear in what sense such pixel(s) could possibly be caused to project with both first luminous intensity and second luminous intensity.
Claim 12 depends from method claim 11; however, the limitations recited in claim 12 are structural limitations. It is unclear in what sense a “causing” step could possibly be deemed to 
Claim 13 depends from method claim 12; however, the limitations recited in claim 13 are structural limitations. It is unclear in what sense a method comprises a structure. Furthermore, it is unclear whether or not the recited structure further limits the claimed method.
Claim 15 depends from method claim 14; however, the limitations recited in claim 15 are structural limitations. It is unclear in what sense a method comprises a structure. Furthermore, it is unclear whether or not the recited structure further limits the claimed method.
Claim 20 recites the limitation “reflecting light through the first subarea along an axis normal to a major surface of the fascia.” Claim 20 is misdescriptive of the disclosure, which shows light approaching at an angle deviated from said axis, and light reflected at an angle deviated from said axis.
Other pending claims are indefinite by virtue of dependency from at least one indefinite claim.
Regarding claims 9 and 20: In the absence of a reasonably definite interpretation of a claim, it is improper to rely on speculative assumptions regarding the meaning of a claim and then base a rejection under 35 U.S.C. 103 on these assumptions (In re Steele, 305 F.2d 859,134 USPQ 292 (CCPA 1962)). See MPEP 2143.03.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Emig et al (US 20090046072 A1).
As recited in claim 16, Emig et al show an electronic device (including 200), comprising: a fascia (see upper surface in Fig. 4) defining an exterior major surface (see upper surface in Fig. 4) of the electronic device (including 200); an optically pellucid electrical conductor 201 coupled to the exterior major surface (see location of 201 in Fig. 4) at a first subarea (where 401 exists) of the exterior major surface (see upper surface in Fig. 4); and a housing (including 101) abutting the fascia (see upper surface in Fig. 4); the housing 101 comprising a first reflective material 202 reflecting light (“material having a higher reflectivity” [0040]) through the first subarea (where 401 exists) and a second reflective material 201 (“material having a lower reflectivity” [0040]) reflecting other light through a second subarea (where 401 doesn’t exist) of the fascia (see upper surface in Fig. 4) that is complemental (insofar as the second subarea exists wherever the first subarea doesn’t exist and vice versa) to the first subarea (where 401 exists); the first reflective material 202 being more reflective (“having a higher reflectivity” [0040]) than the second reflective material 201 (“material having a lower reflectivity” [0040]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emig et al (US 20090046072 A1) in view of Huang et al (“Realisation of printed-on-display antenna for mobile terminals”, Electronics Letters, vol. 38, no. 20, 26 Sept. 2002).
This interpretation of Emig et al differs from the above interpretation applied to independent claim 16.
As recited in independent claim 11, Emig et al show a method in an electronic device, the method comprising causing light passing through a first subarea (where logo 401 doesn’t exist) of a fascia (on which 201 and 202 appear in Fig. 4) defining an exterior major surface (upper surface in Fig. 4) of the electronic device (“capacitive sensor 200” [0040]) defined where an optically pellucid electrical conductor (including 201) is coupled to the exterior major surface of the electronic device (upper surface in Fig. 4) to have a greater luminous intensity (more ambient light passes through 201 to continue through the fascia because 201 is “a first material having a lower reflectivity” [0040] which reflects less light) than other light (less ambient light passes through 202 to continue through the fascia because 202 is “a second material having a higher reflectivity” [0040] which reflects more light) passing through a second subarea (where logo 401 exists) of the fascia defining the exterior major surface (upper surface in Fig. 4) of the electronic device 200 that is complemental to the first subarea (where logo 401 doesn’t exist).

As recited in independent claim 11, Huang et al show that an optically pellucid electrical conductor defines an antenna (see “ITO film of the POD antenna” in Fig. 2).
Moreover, the Examiner finds that an optically pellucid electrical conductor defining an antenna was predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to apply an optically pellucid antenna as suggested by Huang et al to the device of Emig et al. The rationale is as follows: one of ordinary skill in the art would have had reason to achieve voice communication and elegant appearance in the mobile device of Emig et al as taught by Huang et al (“mobile personal handsets designed for voice communication”, “replace the usual … antennas used in mobile terminals … the POD antenna achieves the goal of elegant product appearance”, see 1st page). 
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emig et al (US 20090046072 A1) in view of Huang et al (“Realisation of printed-on-display antenna for mobile terminals”, Electronics Letters, vol. 38, no. 20, 26 Sept. 2002) as applied to claim 11 above, and further in view of Joo et al (US 20160217731 A1).
Emig et al show a method as described above for claim 11.
As recited in claim 12, Emig et al are silent regarding the causing comprising one or more processors of the electronic device causing a first set of pixel structures projecting the light through the first subarea to project the light with a first luminous intensity and a second set of pixel structures projecting light through the second subarea to project the other light with a second luminous intensity.

Moreover, the Examiner finds that first and second luminous intensities was predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s effective filing date to project light from an area where Emig et al’s logo doesn’t exist with a first luminous intensity and to project light from an area where Emig et al’s logo exists with a second luminous intensity as taught by Joo et al. The rationale is as follows: one of ordinary skill in the art would have had reason to prevent afterimage from burning in, to adapt to pixel degradation in a logo area, and to increase the lifetime of a display panel, as taught by Joo et al (“a permanent afterimage caused due to a luminance difference or a color difference between the logo region LG of the image and the non-logo region LGG and NLG of the image may be observed by the viewer as the OLED display 100 displays the logo region LG. To overcome this problem, the display driving integrated circuit 140 can slow or alleviate the degradation of pixels located in the logo region LG of the image by reducing the luminance of the logo region LG of the image. Thus, the lifetime of the display panel 120 can be improved” [0068], “analyzing a degree of degradation or an amount of degradation of a red color pixel located in the logo region of the image, a degree of degradation of a green color pixel located in the logo region of the image, and . 
Claim 1-5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joo et al (US 20160217731 A1) in view of Huang et al (“Realisation of printed-on-display antenna for mobile terminals”, Electronics Letters, vol. 38, no. 20, 26 Sept. 2002).
As recited in independent claim 1, Joo et al show an electronic device (see 100 and 500, for example, wherein “electronic device 500 can be implemented as a cellular phone, a smart phone, a video phone, a smart pad, a tablet computer, a car navigation system, a computer monitor, a laptop, a head mounted display (HMD), etc.” [0109]), comprising: a fascia (see screen in Fig. 12) defining an exterior major surface (see surface facing the lower left in Fig. 12) of the electronic device 500; a display 120 comprising an array of pixel structures (“display panel 120 includes a plurality of pixels” [0065]) each comprising a plurality of electroluminescent elements (insofar as an OLED display inherently has electroluminescent pixels) selectively operable to (inherently) project light through the exterior major surface (see surface facing the lower left in Fig. 12); and one or more processors (including display driving integrated circuit 140 and logo 
As recited in independent claim 1, Joo et al are silent regarding an optically pellucid electrical conductor coupled to the exterior major surface at a first subarea of the exterior major surface atop the array of pixel structures.
Regarding independent claim 1, Huang et al show an optically pellucid electrical conductor (see “ITO film of the POD antenna” in Fig. 2) coupled to the exterior major surface at a first subarea (and all other areas) of the exterior major surface atop a segmented display (see location of antenna in Fig. 2).
Moreover, the Examiner finds that an optically pellucid electrical conductor coupled to an exterior major surface atop a display was predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to couple an optically pellucid electrical conductor to the exterior major surface of Joo et al atop the array of pixel structures of Joo et al as taught by Huang et al. The rationale is as follows: one of ordinary skill in the art would have had reason to achieve voice communication and elegant appearance as taught by Huang et al (“many diverse applications have been merged into 
As recited in claim 2, Joo et al disclose the first luminous intensity (average luminous intensity within LGG, for example, to the extent understood) being greater than (“the target luminance TR of the red color light, the target luminance TG of the green color light, and the target luminance TB of the blue color light may be determined to be respectively less than the average luminance AR of the red color light, the average luminance AG of the green color light, and the average luminance AB of the blue color light” [0095]) the second luminous intensity (at LG, to the extent understood).
Regarding claim 3: Although Joo et al are silent regarding whether the first set of pixel structures and the second set of pixel structures project light and other light along an axis normal to the exterior major surface, it is noted by the Examiner that any display not capable of projecting light and other light along an axis normal to its exterior major surface would be unmarketable. For this reason, the Examiner reasonably finds that this feature is necessarily present in the device of Joo et al.
As recited in claim 4, Joo et al teach the one or more processors causing: the first set of pixel structures to project a first color of light; and the second set of pixel structures to project a second color of light; the first color of light being different from the second color of light (“efficiently reflect pixel characteristics related to the lifetime of the display panel by preferentially reducing the luminance of the light (e.g., the blue color light) that is output from the pixels that are vulnerable to degradation (e.g., the blue color pixel) when the method of FIG. 5 reduces the luminance of the logo region of the image displayed on the display panel to 
As recited in claim 5, Joo et al show each electroluminescent element comprising at least one green electroluminescent element, a red electroluminescent element, and a blue electroluminescent element (“a red color pixel that outputs red color light, a green color pixel that outputs green color light, and a blue color pixel that outputs blue color light” [0066]), the one or more processors causing green electroluminescent elements of the first set of pixel structures (at NLG and LGG) and blue electroluminescent elements of the first set of pixel structures (at NLG and LGG) to project more light (“since the OLEDs included in the blue color pixels are degraded faster than the OLEDs included in the green and red color pixels, under substantially the same conditions (i.e., since the lifetime of the blue color pixels is shorter than the lifetime of the green and red color pixels), the display driving integrated circuit 140 can control an amount of reduction in the luminance of the blue color light output from the blue color pixels located in the logo region LG of the image to be greater than an amount of reduction in the luminance of the green color light output from the green color pixel located in the logo region LG of the image and an amount of reduction in the luminance of the red color light output from the red color pixel located in the logo region LG of the image. In addition, since the OLEDs included in the green color pixels are degraded faster than the OLEDs included in the red color pixels under substantially the same conditions (i.e., since the lifetime of the green color pixels is shorter than the lifetime of the red color pixels), the display driving integrated circuit 140 can control an amount of reduction in the luminance of the green color light output from the green color pixels located in the logo region LG of the image to be greater than an amount of reduction in the luminance of the red color light output from the red color pixels located in the logo region 
As recited in claim 10, Joo et al are silent regarding whether the optically pellucid electrical conductor comprises an antenna.
As recited in claim 10, Huang et al shows that the optically pellucid electrical conductor comprises an antenna (see “ITO film of the POD antenna” in Fig. 2).
Moreover, the Examiner finds that an optically pellucid electrical conductor comprising an antenna was predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to include an optically pellucid electrical conductor antenna in the device of Joo et al as taught by Huang et al. The rationale is as follows: one of ordinary skill in the art would have had reason to achieve voice communication and elegant appearance as taught by Huang et al (“many diverse applications have been merged into mobile personal handsets”, “replace the usual … antennas used in mobile terminals … being hidden, the POD antenna achieves the goal of elegant product appearance”, see page 1).
Allowable Subject Matter
Claims 14 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6-8, 13, and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on the combinations of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mullins (https://www.youtube.com/watch?v=x7uCAvEhP1E) shows a Faraday cage with holes large enough to see through.
Oxford English Dictionary defines pellucid as an adjective meaning “Transmitting or allowing the passage of light; translucent, transparent” (https://www.oed.com/view/Entry/139895?redirectedFrom=pellucid#eid).
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE ANNE WATKO whose telephone number is (571)272-7597. The examiner can normally be reached Monday approx. 1PM-5PM, Tuesday approx. 1PM-2PM and 3PM-6PM, Wednesday approx. 3PM-6PM, Thursday approx. 1PM-2PM and 3PM-6PM, and Friday approx. 3PM-7PM, flexing as needed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JULIE ANNE WATKO
Primary Examiner
Art Unit 2627


/Julie Anne Watko/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        01/21/2022